ACCEPTED
                                                                                         01-14-00463-CV
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                     7/9/2015 3:45:48 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                             IN THE COURT OF APPEALS
                              FIRST JUDICIAL DISTRICT
                                AT HOUSTON, TEXAS                       FILED IN
                                                                 1st COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                                                                 7/9/2015 3:45:48 PM
                                                                 CHRISTOPHER A. PRINE
                                                                         Clerk
                                  NO. 01-14-00463-CV

 In re Houston Progressive Radiology Associates, PLLC, Rodolfo L. Garcia,
                          and Brandon C. Stroh


                                           and


                                  NO. 01-14-00467-CV

             Houston Progressive Radiology Associates, PLLC, et al.

                                            v.

                             Stephen B. Lee, M.D., P.A. et al.



            NOTICE OF DESIGNATION OF ATTORNEY IN CHARGE

      Notice is hereby given that Brian M. Keller, KELLER & ASSOCIATES, P.C., 2500

West Loop South, Suite 308, Houston, Texas 77027, is designated as attorney in charge

for Appellees Stephen B. Lee, M.D., P.A., a Texas Professional Association, Dean Paul

Chauvin, Jr. M.D., P.A., and Michael Nguyen, M.D., in the above-entitled case and

requests that service of notices and other documents be made upon him. Mark Ritchie

will remain as of counsel.
                                      Respectfully submitted,

                                      KELLER & ASSOCIATES, P.C.
                                           By:/s/ Brian M. Keller

                                             Brian M. Keller
                                             State Bar No. 00784376
                                      2500 West Loop South, Suite 308
                                      Houston, TX 77027
                                      281.853.9456 Phone
                                      713.600.5804 Facsimile
                                      bkeller@kellerattorneys.com

Of Counsel:
Mark Ritchie
THE RITCHIE LAW FIRM
2500 West Loop South, Suite 308
Houston, TX 77027
281.853.9456 Main
281.853.9471 Direct
713.600.5804 Facsimile
mritchie@kellerattorneys.com




                                  2
                         CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing has been forwarded to
all counsel of record July 9, 2015.

      Via E-Filing:                              Via E-Filing:
      Mr. Jeffrey Potts                          Patrick R. Cowlishaw
      Mr. Larry Veselka                          Jackson Walker L.L.P.
      Mr. Jarod Stewart                          901 Main Street, Suite 6000
      Smyser Kaplan & Veselka, L.L.P.            Dallas, Texas 75202
      700 Louisiana, Suite 2300                  pcowlishaw@jw.com
      Houston, Texas 77002
      jpotts@skv.com
      lveselka@skv.com
      jstewart@skv.com

      Via E-Filing:                              Via E-Filing:
      Mr. Paul D. Clote                          Fields Alexander
      Law Office of Paul D. Clote                Beck Redden LLP
      Four Houston Center                        1221 McKinney Street, Ste. 4500
      1221 Lamar St., Suite 1090                 Houston, Texas 77010
      Houston, Texas 77010-3038                  falexander@beckredden.com



                                                   /s/ Brian M. Keller
                                                   Brian M. Keller




                                         3